Citation Nr: 0002334	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  93-22 707	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for residuals of a back laceration.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1975 to March 
1987.

In a May 1993 rating action, the RO granted service 
connection for residuals of a back laceration and assigned a 
noncompensable rating.  The veteran appealed for a higher 
rating.  The veteran timely perfected an appeal of this issue 
to the Board of Veterans' Appeals (Board).

The Board notes that the RO adjudicated the instant claim as 
one for an increased rating for residuals of a back 
laceration.  However, in light of the distinction noted by 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) in the recently-issued case Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has recharacterized the issue 
as one involving the propriety of the initial evaluation 
assigned.  


FINDING OF FACT
	
In a November 1999 written statement to the Board, the 
veteran's authorized representative stated that a withdrawal 
of this appeal was requested.


CONCLUSION OF LAW

The appeal of the claim for entitlement to an increased 
evaluation for residuals of a back laceration has been 
withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw an appeal to the Board by submitting a 
written request to do so at any time before the Board 
promulgates a final decision of the matter in question.  See 
38 C.F.R. § 20.204 (1998).  A valid withdrawal effectively 
creates a situation where there is no longer an allegation of 
an error of fact or law with respect to the determination 
that had bee previously appealed.  Consequently, in such an 
instance, dismissal is appropriate.  See 38 U.S.C.A. § 
7105(d) (West 1991).

In May 1997, the Board remanded the issue of an increased 
(compensable) rating for laceration of the back to the RO for 
a VA orthopedic examination.  All necessary development was 
undertaken by the RO.  In an August 1999 Supplemental 
Statement of the Case (SSOC), the RO denied a compensable 
rating for residuals of a back laceration.  In a written 
statement submitted to the Board in November 1999, the 
veteran's attorney indicated, in pertinent part, that the 
veteran had no interest in pursuing an increased 
(compensable) rating for laceration of the back. 

Since the veteran indicated that he was satisfied with his 
appeal as to this issue, the legal effect of such is to 
create a valid withdrawal and a situation where there is no 
longer an allegation of an error or fact or law with respect 
to the issue that had been previously appealed.  Further 
action by the Board is therefore inappropriate since a 
"controversy" or justiciable issue" on this point no 
longer exists.  38 U.S.C.A. § 7105(d) (West 1991).  
Consequently, the appeal of the issue of an increased 
(compensable) evaluation for residuals of a back laceration, 
is dismissed.


ORDER

The veteran has withdrawn his claim of entitlement to a 
compensable evaluation for residuals of a back laceration; 
the appeal of this issue is, therefore, dismissed.


REMAND


The claims file contains a February 1999 statement filed by 
the veteran's attorney clearly expressing disagreement with 
the RO's January 1999 award of a 20 percent evaluation for a 
lumbar spine disability, and the effective date of that 
award. The Board finds that the February 1999 statement 
constitutes an notice of disagreement (NOD) as to the issues 
raised therein.  However, the RO has not issued the veteran a 
statement of the case (SOC) with respect to those matters.  
Under these circumstances, such action should be accomplished 
on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action.:

1.  The RO should furnish to the veteran 
and his attorney an appropriate SOC on 
the issues of the 20 percent evaluation 
for lumbar spine disability and the 
effective date of the assignment, to 
include discussion of all evidence, and 
citation to all pertinent legal 
authority, considered.  Thereafter, they 
should be given the appropriate 
opportunity to respond.  

2.  The veteran and his attorney are 
hereby reminded that appellate review of 
the issues noted above may be obtained 
upon perfection of the appeal by a 
timely-filed substantive appeal.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument within the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals





 



